Exhibit EMPLOYEE AGREEMENT TO: Robert Sousa As of July 30, 2002 This Employee Agreement (the “Agreement”) is intended to state the terms of your employment with Pine Tree Holdings, Inc. (the “Company”). The Company hereby agree with you as follows: 1. Position and Responsibilities. 1.1 You shall serve as President of the Company, a wholly owned subsidiary of Country Road Communications, LLC (“Country Road”), and shall perform the duties customarily associated with such capacity from time to time and at such place or places as the Company shall designate as appropriate and necessary in connection with such employment. You shall report to the CEO of Country Road. 1.2 You will, to the best of your ability, devote your full time (as described in ExhibitA) and best efforts to the performance of your duties hereunder and the business and affairs of the Company. You agree to perform such duties as may be assigned to you by or on authority of the Company’ Boards of Directors from time to time. 1.3 You will duly, punctually, and faithfully perform and observe any and all rules and regulations that the Company may now, or shall hereafter, establish governing the conduct of its business. 1.4 The Company will provide you the same indemnification rights as are afforded all officers and directors of the Company with respect to your duties and responsibilities described herein. 2. Term of Employment. 2.1 The term of this Agreement shall be for the term set forth on ExhibitA, annexed hereto, commencing on July 30, 2002. Your employment with the Company may be terminated at any time as provided herein. 2.2The Company shall have the right, on written notice to you, to terminate your employment: (a) immediately at any time for Cause (as hereinafter defined); or (b) at any time without Cause; provided that if your termination is without Cause, the Company shall (i) pay you all salary accrued but unpaid as of the termination date, and (ii) within ninety (90) days following termination, pay you a lump-sum amount equivalent to twelve months month’s Base Salary (as defined in ExhibitA), and any accrued bonus, less applicable taxes and other required withholdings and any amounts you may owe to the Company. 2.3For purposes of Section2.2, the term “Cause” shall mean: (a) your failure or refusal to perform the services specified herein, or to carry out any reasonable and lawful directions of the Board of Directors of the Company with respect to the services to be rendered, or the manner of rendering such services by you; (b) conviction of a felony; (c) fraud or embezzlement involving the assets of the Company, its customers, suppliers, or affiliates, or other dishonest act or deliberate attempt to injure the Company; (d) gross negligence or willful misconduct; (e) inability for a continuous period of at least ninety (90) days in the aggregate during any 360 day period to perform duties hereunder due to a physical or mental disability that is incapable of reasonable accommodation under applicable law, including but not limited to the Americans with Disabilities Act of 1990, as amended; or (f) breach of any term of this Agreement. Any dispute, controversy, or claim arising out of; in connection with, or in relation to this definition of “Cause” shall be settled by arbitration as provided in the Agreement. 2.4 You shall have the right to terminate this Agreement upon not less than sixty (60) days’ prior written notice to the Company. 3.
